[Letterhead of Park Sterling Corporation] March 15, 2013 VIA EDGAR Securities and Exchange Commission treet, NE Washington, D.C.20549 RE: Park Sterling Corporation Annual Report on Form 10-K for the Fiscal Year Ended December 31, 2012 Commission File No. 001-35032 Ladies and Gentlemen: I transmit herewith for filing with the Securities and Exchange Commission the Annual Report on Form 10-K for the fiscal year ended December 31, 2012, with exhibits (the “Form 10-K”), of Park Sterling Corporation (the “Company”).The financial statements contained in the Form 10-K do not reflect any material changes from the preceding year in any accounting principles or practices of the Company, or in the method of applying any such principles or practices. Please call the undersigned, collect, at (704) 716-2134, if you have any questions with respect to this filing. Very truly yours, /s/ David L. Gaines David L. Gaines Chief Financial Officer Enclosures cc w/encl:The NASDAQ Global Select Market
